Exhibit 10.17

WPX ENERGY BOARD OF DIRECTORS

NONQUALIFIED DEFERRED COMPENSATION PLAN

Effective January 1, 2013



--------------------------------------------------------------------------------

Table of Contents

 

ARTICLE I Purpose and Intent

     1   

1.1 Purpose of the Plan

     1   

1.2 Relationship to the Incentive Plan

     1   

1.3 Intent and Construction

     1   

ARTICLE II Definitions

     1   

2.1 Affiliate

     1   

2.2 Beneficiary or Beneficiaries

     1   

2.3 Board

     1   

2.4 Cash Compensation

     2   

2.5 Code

     2   

2.6 Compensation Committee

     2   

2.7 Company

     2   

2.8 Deferred Equity Account

     2   

2.9 Deferred Money Account

     2   

2.10 Director Annual Grant

     2   

2.11 Equity Compensation

     2   

2.12 Fund or Funds

     2   

2.13 Incentive Plan

     2   

2.14 Non-Management Director

     2   

2.15 Participant

     2   

2.16 Plan

     2   

2.17 Plan Administrator

     2   

2.18 Plan Year

     2   

2.19 Restricted Stock

     2   

2.20 Restricted Stock Unit

     2   

2.21 Section 409A

     3   

2.22 Separation from Service

     3   

2.23 Share or Shares

     3   

ARTICLE III Participation

     3   

ARTICLE IV Company and Director Deferrals

     3   

4.1 Deferrals of Cash Compensation

     3   

4.2 Deferrals of Equity Compensation

     4   

ARTICLE V Deemed Investment of Deferred Money Accounts

     6   

5.1 Deemed Investments

     6   

5.2 Investment Funds

     7   

5.3 Earnings Allocations

     7   

5.4 Purpose of Investment Elections

     7   

 

i



--------------------------------------------------------------------------------

ARTICLE VI Distributions

     7   

6.1 Distribution of Deferred Money Account

     7   

6.2 Distribution of Deferred Equity Account

     8   

ARTICLE VII Beneficiary Designation

     8   

7.1 Beneficiary

     8   

7.2 Beneficiary Designation; Change of Beneficiary Designation

     8   

7.3 Acknowledgment

     8   

7.4 No Beneficiary Designation

     9   

7.5 Divorce

     9   

7.6 Doubt as to Beneficiary

     9   

7.7 Discharge of Obligations

     9   

ARTICLE VIII Administration

     9   

8.1 Duties of Plan Administrator

     9   

8.2 Establishment of Rules and Procedures

     9   

ARTICLE IX Claims and Review Procedure

     10   

9.1 Claims Procedure

     10   

9.2 Review Procedure

     10   

9.3 Exhaustion of Administrative Remedies

     11   

9.4 Deadline to File Legal Action

     11   

ARTICLE X Amendment and Termination of the Plan

     11   

10.1 Amendments

     11   

10.2 Termination of the Plan

     11   

ARTICLE XI Miscellaneous

     13   

11.1 Unfunded and Unsecured

     13   

11.2 Restriction Against Assignment

     13   

11.3 Trust

     13   

11.4 Withholding

     14   

11.5 Payment in Event of Incapacity

     14   

11.6 Protective Provisions

     14   

11.7 Compliance with Section 409A

     14   

11.8 Recovery of Overpayments

     15   

11.9 No Rights to Continued Service Created

     15   

11.10 Participants Should Consult Advisors

     15   

11.11 Successors

     15   

11.12 Indemnification

     15   

11.13 Headings

     15   

11.14 Construction of Provisions

     15   

11.15 Governing Law

     15   

 

ii



--------------------------------------------------------------------------------

WPX ENERGY BOARD OF DIRECTORS

NONQUALIFIED DEFERRED COMPENSATION PLAN

ARTICLE I

PURPOSE AND INTENT

1.1 Purpose of the Plan. WPX Energy, Inc., a Delaware corporation (the
“Company”) hereby establishes the WPX Energy Board of Directors Nonqualified
Deferred Compensation Plan (the “Plan”), effective January 1, 2013 (the
“Effective Date”). The purpose of the Plan is to provide members of the
Company’s Board of Directors who are not employees of the Company
(“Non-Management Directors”) the opportunity to defer receipt of cash and equity
compensation from the Company and receive such compensation following
termination of service as a Non-Management Director.

1.2 Relationship to the Incentive Plan. The Company has established the WPX
Energy, Inc. 2011 Incentive Plan (the “Incentive Plan”), pursuant to which
Non-Management Directors are eligible to receive grants of equity compensation
in the form of Restricted Stock and Restricted Stock Units. The Incentive Plan
contemplates, to the extent permitted by the Board, that a Non-Management
Director may elect to defer receipt of such equity compensation. The Plan
provisions relating to deferral of equity compensation are intended to
supplement the Incentive Plan by providing terms and conditions necessary to
implement such deferrals in accordance with Section 409A of the Internal Revenue
Code and other applicable law, but are not intended and shall not be interpreted
to amend or change the terms of the Incentive Plan. All equity compensation
described in this Plan shall be subject to and issued in accordance with the
terms of the Incentive Plan.

1.3 Intent and Construction. The Plan is intended to be an unfunded and
unsecured plan. A Participant’s interests under the Plan do not represent or
create a claim against specific assets of the Company or any Affiliate. Nothing
herein shall be deemed to create a trust of any kind or create any fiduciary
relationship between the Company, an Affiliate, the Board, the Compensation
Committee and a Participant, the Participant’s Beneficiary or any other person.
To the extent any person acquires a right to receive payments or other benefits
from the Company under this Plan, such right is no greater than the right of any
other unsecured general creditor of the Company. The Plan is intended to be in
compliance with Section 409A of the Code and shall be interpreted, applied and
administered at all times in accordance with Section 409A of the Code and the
guidance issued thereunder.

ARTICLE II

DEFINITIONS

2.1 “Affiliate” shall mean all persons with whom the Company would be considered
a single employer under Sections 414(b) and 414(c) of the Code.

2.2 “Beneficiary” or “Beneficiaries” shall mean, with respect to a Participant,
the person or persons designated or otherwise determined in accordance with
Article VII to receive any benefits which may become payable under the Plan by
reason of the death of the Participant. A person designated or otherwise
determined to be a Beneficiary under the terms of the Plan has no interest in or
right under the Plan until the Participant in question has died. A person will
cease to be a Beneficiary on the day on which all benefits to which such person
is entitled under the Plan have been distributed.

2.3 “Board” shall mean the Board of Directors of the Company.

 

1



--------------------------------------------------------------------------------

2.4 “Cash Compensation” shall mean the cash retainer and any other cash payments
payable by the Company to a Non-Management Director for his or her services to
the Company as a member of the Board.

2.5 “Code” shall mean the Internal Revenue Code of 1986, as amended (including,
when the context requires, all regulations, interpretations and rulings issued
thereunder). Any reference to a specific provision of the Code includes a
reference to that provision as it may be amended from time to time and to any
successor provision.

2.6 “Compensation Committee” shall mean the committee of the Board designated as
the Compensation Committee.

2.7 “Company” shall mean WPX Energy, Inc., a Delaware corporation.

2.8 “Deferred Equity Account” shall have the meaning specified in
Section 4.2(e).

2.9 “Deferred Money Account” shall have the meaning specified in Section 4.1(d).

2.10 “Director Annual Grant” shall have the meaning given to such term in the
Incentive Plan.

2.11 “Equity Compensation” shall mean the Restricted Stock and Restricted Stock
Units awarded to a Non-Management Director pursuant to a Director Annual Grant.

2.12 “Fund” or “Funds” shall mean one or more of the investment options
designated as an available investment option under the Plan pursuant to Section
5.2.

2.13 “Incentive Plan” shall mean the WPX Energy, Inc. 2011 Incentive Plan, as
amended. Any reference to a specific provision of the Incentive Plan includes a
reference to that provision as it may be amended from time to time and to any
successor provision.

2.14 “Non-Management Director” shall mean a member of the Board who is not an
employee of the Company or an Affiliate.

2.15 “Participant” shall mean a Non-Management Director for whom an Account is
maintained. An individual will cease to be a Participant at such time that the
Participant’s Account has been fully distributed in accordance with the Plan.

2.16 “Plan” shall mean the WPX Energy Board of Directors Deferred Compensation
Plan, as amended.

2.17 “Plan Administrator” shall mean: (i) the Board, with respect to any
function for which the Board is assigned responsibility as the “Committee”
pursuant to Article 3 of the Incentive Plan, subject to the Board’s delegation
of responsibility for such function; and (ii) the Compensation Committee, for
all other purposes with respect to the Plan.

2.18 “Plan Year” shall mean the calendar year.

2.19 “Restricted Stock” shall have the meaning given to such term in the
Incentive Plan.

2.20 “Restricted Stock Unit” shall have the meaning given to such term in the
Incentive Plan.

 

2



--------------------------------------------------------------------------------

2.21 “Section 409A” shall mean Section 409A of the Code, as amended, and all
rules, regulations, interpretations and rulings issued thereunder.

2.22 “Separation from Service” shall mean the termination of a Non-Management
Director’s services as a director of the Company. For purposes of applying this
Section 2.22, the term “Separation from Service” shall be applied in conformance
with Section 1.409A-1(h) of the Treasury Regulations. For the limited purpose of
determining whether a Separation from Service has occurred, the term “Company”
shall include the Company and all persons with whom the Company would be
considered a single employer under Sections 414(b) and (c) of the Code, except
that in applying Sections 1563(a)(1), (2), and (3) of the Code for purposes of
determining a controlled group of corporations under Section 414(b) of the Code,
the language “at least 50 percent” is used instead of “at least 80 percent” each
place it appears in Section 1563(a)(1), (2), and (3), and in applying
Section 1.414(c)-2 of the Treasury Regulations for purposes of determining
trades or businesses that are under common control for purposes of
Section 414(c) of the Code, “at least 50 percent” is used instead of “at least
80 percent” each place it appears in Section 1.414(c)-2 of the Treasury
Regulations.

2.23 “Share” or “Shares” shall have the meaning given to such term in the
Incentive Plan.

ARTICLE III

PARTICIPATION

A Non-Management Director shall become a Participant in the Plan by completing
and submitting to the Plan Administrator the appropriate deferral election,
including such other documentation and information as the Plan Administrator may
reasonably request, during the enrollment period established by the Plan
Administrator with respect to the first Plan Year in which the Non-Management
Director elects to participate in the Plan.

ARTICLE IV

COMPANY AND DIRECTOR DEFERRALS

4.1 Deferrals of Cash Compensation.

(a) Annual Election to Defer Cash Compensation. For each Plan Year, a
Non-Management Director may elect to defer all or a portion of the Cash
Compensation to be otherwise paid to the Non-Management Director for such Plan
Year.

(b) Time of Filing Election.

(1) Except as provided in Section 4.1(b)(2), a Non-Management Director’s
election to defer Cash Compensation must be filed no later than the December 31
preceding the Plan Year for which the election is to be effective.

(2) If an individual first becomes a Non-Management Director during a Plan Year,
the Non-Management Director’s election to defer Cash Compensation with respect
to such Plan Year must be filed within thirty (30) days following the first date
he or she becomes a Non-Management Director. For purposes of this rule, an
individual will be treated as first becoming a Non-Management Director during a
Plan Year only if:

(i) he or she was not eligible to participate in the Plan or any other plan
required by Section 409A to be aggregated with the Plan at any time during

 

3



--------------------------------------------------------------------------------

the twenty-four (24) month period ending on the date during the Plan Year he or
she becomes a Non-Management Director; or

(ii) he or she was paid all amounts previously due under the Plan and any other
plan required by Section 409A to be aggregated with the Plan and, on and before
the date of the last such payment, was not eligible to continue to participate
in the Plan and any other plan required by Section 409A to be aggregated with
the Plan for periods after such payment.

A Cash Compensation deferral election under this Section 4.1(b)(2) will be
effective only with respect to Cash Compensation paid for services performed
after such election. With respect to any Cash Compensation that is earned based
on a specified performance period (for example, an annual or quarterly retainer
fee), the amount of Cash Compensation payable to the Non-Management Director for
services performed after the Non-Management Director’s deferral election will be
determined by multiplying the applicable Cash Compensation by a fraction, the
numerator of which is the number of calendar days remaining in the performance
period after the election and the denominator of which is the total number of
calendar days in such performance period. For purposes of this
Section 4.1(b)(2), the date of a Non-Management Director’s election is the date
the deferral election is received by the Plan Administrator or its designee.

(c) Duration of Deferral Elections. A deferral election made pursuant to this
Section 4.1 for a Plan Year (or remainder thereof in the case of a new
Non-Management Director) is irrevocable after the latest date by which the
deferral election is required to be filed. A deferral election for one Plan Year
will not automatically be given effect for a subsequent Plan Year, so that if a
deferral of Cash Compensation is desired for a subsequent Plan Year, a separate
election must be made by the Non-Management Director.

(d) Deferred Money Account. For each Non-Management Director electing to defer
Cash Compensation under the Plan in accordance with this Section 4.1, there
shall be maintained a deferred money account (a “Deferred Money Account”).
Deferred Cash Compensation of each Non-Management Director shall be credited as
a dollar amount to the Non-Management Director’s Deferred Money Account as soon
as reasonably practicable following the date such Cash Compensation would have
otherwise been paid in cash. The Deferred Money Account shall be a bookkeeping
entry only and shall be utilized solely as a device for the measurement and
determination of the amount to be paid to a Participant pursuant to the Plan, if
any.

(e) Vesting. A Participant shall at all times be one hundred (100%) vested in
his or her Deferred Money Account.

4.2 Deferrals of Equity Compensation. Section 14.3 of the Incentive Plan
provides that, to the extent permitted by the Board from time to time, a
Non-Management Director may make an election to be paid any or all of the
following in the form of Restricted Stock Units in lieu of cash or Shares, as
applicable: (a) Director Annual Grants; or (b) “Director Fees”, as defined in
14.2(a) of the Incentive Plan. Pursuant to the authority described in
Section 14.3 of the Incentive Plan, the Board has authorized the deferral of one
hundred percent (100%) of a Non-Management Director’s Equity Compensation, and
this Section 4.2 defines the terms and conditions upon which a Non-Management
Director may elect such deferral.

(a) Annual Election to Defer Equity Compensation. For each Plan Year, a
Non-Management Director may elect to defer all, but not less than all, of the
Equity Compensation to

 

4



--------------------------------------------------------------------------------

be otherwise paid to the Non-Management Director for such Plan Year, subject to
the restrictions described herein.

(b) Time of Deferral Election.

(1) Except as provided in Sections 4.2(b)(2) or (3), a Non-Management Director’s
election to defer Equity Compensation must be filed no later than the
December 31 preceding the Plan Year for which the election is to be effective.

(2) Except as provided in Section 4.2(b)(2), if an individual first becomes a
Non-Management Director during a Plan Year, the Non-Management Director’s
election to defer Equity Compensation with respect to such Plan Year must be
filed within thirty (30) days following the first date he or she becomes a
Non-Management Director. For purposes of this rule, an individual will be
treated as first becoming a Non-Management Director during a Plan Year only if:

(i) he or she was not eligible to participate in the Plan or any other plan
required by Section 409A to be aggregated with the Plan at any time during the
twenty-four (24) month period ending on the date during the Plan Year he or she
becomes a Non-Management Director; or

(ii) he or she was paid all amounts previously due under the Plan and any other
plan required by Section 409A to be aggregated with the Plan and, on and before
the date of the last such payment, was not eligible to continue to participate
in the Plan and any other plan required by Section 409A to be aggregated with
the Plan for periods after such payment.

An Equity Compensation deferral election under this Section 4.2(b)(2) will be
effective only with respect to Equity Compensation paid for services performed
after such election. With respect to any Equity Compensation that is earned
based on a specified performance period (for example, an annual or quarterly
retainer fee), the amount of Equity Compensation payable to the Non-Management
Director for services performed after the Non-Management Director’s deferral
election will be determined by multiplying the applicable Equity Compensation by
a fraction, the numerator of which is the number of calendar days remaining in
the performance period after the election and the denominator of which is the
total number of calendar days in such performance period. For purposes of this
Section 4.2(b)(2), the date of a Non-Management Director’s election is the date
the deferral election is received by the Plan Administrator or its designee.

(3) If a Non-Management Director has a legally binding right to receive Equity
Compensation in a subsequent Plan Year and such right is subject to a vesting
period of at least twelve (12) months from the date the Non-Management Director
obtains such right, an election to defer such Equity Compensation must be filed
on or before the thirtieth (30th) day after the Non-Management Director obtains
the right to the Equity Compensation, provided that the election is made at
least twelve (12) months in advance of the earliest date on which the Equity
Compensation could vest. For purposes of this Section 4.2(b)(3), a vesting
period will not be treated as less than a twelve (12) month period merely
because the vesting period ends upon the death or disability (as defined in
Section 1.409A-3(i)(4) of the Treasury Regulations) of the Non-Management
Director, or upon a change in control event (as defined in
Section 1.409A-3(i)(5) of the

 

5



--------------------------------------------------------------------------------

Treasury Regulations), provided that if death, disability or a change in control
event occurs and the vesting period ends before the end of such twelve
(12) month period, a deferral election may be given effect only if the deferral
election would be permitted under Sections 4.2(b)(1) or (2).

(c) Duration of Deferral Elections. A deferral election made pursuant to this
Section 4.2 for a Plan Year (or remainder thereof in the case of a new
Non-Management Director) is irrevocable with respect to such Plan Year after the
latest date by which the deferral election is required to be given to the
Company for such Plan Year (or remainder thereof). A deferral election for one
Plan Year will not automatically be given effect for a subsequent Plan Year, so
that if a deferral of Equity Compensation is desired for a subsequent Plan Year,
a separate election must be made by the Non-Management Director.

(d) Restricted Stock Units. As described in Section 14.3 of the Incentive Plan,
a Non-Management Director’s election to defer Equity Compensation shall
constitute an election to receive such Equity Compensation in the form of
Restricted Stock Units. Such Restricted Stock Units shall be issued pursuant to
the terms of the Incentive Plan and shall be subject to any restrictions,
conditions and limitations described or provided for in the Incentive Plan and
in the agreements or other instruments evidencing such Restricted Stock Units.

(e) Deferred Equity Account. For each Non-Management Director electing to defer
Equity Compensation under the Plan in accordance with this Section 4.2, there
shall be maintained a deferred equity account (a “Deferred Equity Account”). A
Non-Management Director’s Deferred Equity Account shall, as of each date Equity
Compensation subject to a deferral election would otherwise be paid, be credited
with a number of Restricted Stock Units equal to the number of Shares
represented by such Equity Compensation. The Deferred Equity Account shall be a
bookkeeping entry only and shall be utilized solely as a device for the
measurement and determination of the amount to be paid or delivered to a
Participant pursuant to the Plan, if any.

(f) Vesting. A Participant’s vested status with respect to his or her Deferred
Equity Account shall be determined by and subject to the terms of the Director
Annual Grant giving rise to such Deferred Equity Compensation.

(g) Voting and Dividend Rights. As described in Section 8.2 of the Incentive
Plan, a Participant who has had Restricted Stock Units allocated to his or her
Deferred Equity Account will have no voting rights and will have no rights to
receive dividends or “Dividend Equivalents” (as such term is defined in the
Incentive Plan) in respect of Restricted Stock Units.

(h) Adjustments to Restricted Stock Units. The Restricted Stock Units credited
to a Participant’s Deferred Equity Account shall be subject to any adjustment in
the number of Shares subject to such Restricted Stock Units, as determined by
the Board pursuant to Section 4.2 of the Incentive Plan.

ARTICLE V

DEEMED INVESTMENT OF DEFERRED MONEY ACCOUNTS

5.1 Deemed Investments. Each Participant shall designate, in accordance with any
procedures, restrictions and conditions established by the Plan Administrator,
the manner in which the amounts credited to the Participant’s Deferred Money
Account shall be deemed to be invested for purposes of determining the amount of
earnings and losses to be credited to such Deferred Money

 

6



--------------------------------------------------------------------------------

Account. For this purpose, a Participant may specify that all or any percentage
of his or her Deferred Money Account shall be deemed to be invested, in such
percentage increments as the Plan Administrator may prescribe, in one or more of
the Funds that have been designated as alternative investments under the Plan
pursuant to Section 5.2. A Participant’s designation shall remain in effect
until a new designation is made in the manner required by the Plan
Administrator, subject to the termination and/or replacement of a Fund as an
available investment option and further subject to any timing restrictions
imposed by the Plan Administrator. If a Participant fails to provide a
designation in the manner required by the Plan Administrator, the Participant’s
Deferred Money Account shall be deemed to be invested in a default Fund
designated by the Company or its designee from time to time for such purpose.

5.2 Investment Funds. The Plan Administrator shall specify the investment
options that will constitute the Funds and may change the available investment
options from time to time. The Plan Administrator may designate employees of the
Company or an Affiliate or other individuals or entities to act, solely in an
agency capacity, on behalf of the Plan Administrator for this purpose. The Plan
Administrator and any employee of the Company or an Affiliate and other
individual or entity designated to act on behalf of the Plan Administrator for
the purpose of selecting the Funds make no promise or guarantee regarding the
performance of any Fund and shall have no liability to any Participant,
Beneficiary or any other individual or entity with respect to the selection of
the Funds or any decrease (or lack of increase) in a Participant’s or
Beneficiary’s Deferred Money Account as a result of the performance or lack
thereof of: (i) the Funds selected by the Participant; or (ii) the default Fund
applicable to amounts for which a Participant or Beneficiary has failed to
provide an investment designation in the manner required by Plan Rules. A
Participant or Beneficiary assumes all risk associated with his or her
investment designation or failure to provide an investment designation, as well
as all risk associated with the unsecured nature of the Plan as described in
Section 11.1.

5.3 Earnings Allocations. The balance of a Participant’s Deferred Money Account
shall reflect the result of daily pricing of the assets in which such Deferred
Money Account is deemed invested from time to time until the time of
distribution.

5.4 Purpose of Investment Elections. A Participant’s Fund elections shall be
solely for purposes of calculation of the notional gains and losses credited on
the Participant’s Deferred Money Account. The Company shall have no obligation
to set aside or invest amounts as directed by the Participant and, if the
Company elects to invest amounts as directed by the Participant, the Participant
shall have no more right to such investments than any other unsecured general
creditor.

ARTICLE VI

DISTRIBUTIONS

6.1 Distribution of Deferred Money Account.

(a) Distribution upon Separation from Service. A Participant’s Deferred Money
Account shall be paid to the Participant in a single lump sum payment of cash
within the ninety (90) day period beginning on the date of the Participant’s
Separation from Service.

(b) Death of Participant. In the event a Participant dies prior to the
commencement of payment of the Participant’s Deferred Money Account, the
Participant’s Deferred Money Account shall be paid to the Participant’s
Beneficiary in a single lump sum payment of cash within the ninety (90) day
period beginning on the date of the Participant’s death.

 

7



--------------------------------------------------------------------------------

(c) Amount of Distribution. The amount distributed pursuant to Sections 6.1(a)
or (b) shall be the value of the Participant’s Deferred Money Account as of the
last day of the month preceding the date of distribution.

6.2 Distribution of Deferred Equity Account.

(a) Distribution upon Separation from Service. A Participant’s Deferred Equity
Account, if and to the extent the Restricted Stock Units credited to such
Deferred Equity Account are vested under the terms of the applicable Director
Annual Grant, shall be distributed to the Participant within the ninety (90) day
period beginning on the date of the Participant’s Separation from Service, in
the manner described in Section 6.2(c).

(b) Death of Participant. In the event a Participant dies prior to the
commencement of distribution of the Participant’s Deferred Equity Account, the
Participant’s Deferred Equity Account, if and to the extent the Restricted Stock
Units credited to such Deferred Equity Account are vested under the terms of the
applicable Director Annual Grant, shall be distributed to the Participant’s
Beneficiary within the ninety (90) day period beginning on the date of the
Participant’s death, in the manner described in Section 6.2(c).

(c) Amount and Form of Distribution. The Company will distribute a Participant’s
Deferred Equity Account, to the extent vested, by delivering a number of Shares
equal to the number of Restricted Stock Units credited to the Participant’s
Deferred Equity Account as of the last day of the month preceding the date of
distribution; provided that if less than the value of a whole Share remains in
the Deferred Equity Account at the time of any such distribution, the number of
Shares distributed shall be rounded up to the next higher whole number of Shares
if the fractional portion of a Share remaining is equal to or in excess of
one-half ( 1/2) Share, and otherwise shall be rounded down to the next lower
whole number of Shares. Such Shares shall be issued pursuant to the terms of the
Incentive Plan and shall be subject to any restrictions, conditions and
limitations described or provided for in the Incentive Plan.

ARTICLE VII

BENEFICIARY DESIGNATION

7.1 Beneficiary. Each Participant shall have the right, at any time, to
designate his or her Beneficiary(ies) (both primary as well as contingent) to
whom payment under the Plan shall be made in the event of the Participant’s
death.

7.2 Beneficiary Designation; Change of Beneficiary Designation. A Participant
shall designate his or her Beneficiary by executing and submitting a beneficiary
designation form (which may be electronic) to the Plan Administrator or its
designee in the manner prescribed by the Plan Administrator. A Participant shall
have the right to change a Beneficiary by executing and submitting a new
beneficiary designation form in the manner prescribed by the Plan Administrator.
Upon the acceptance by the Plan Administrator or its designee of a new
beneficiary designation form, all beneficiary designations previously filed
shall be cancelled. The Company and the Plan Administrator shall be entitled to
rely on the last beneficiary designation form filed by the Participant and
acknowledged by the Plan Administrator or its designee prior to his or her
death.

7.3 Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received and acknowledged by the Plan Administrator or
its designee during the Participant’s lifetime.

 

8



--------------------------------------------------------------------------------

7.4 No Beneficiary Designation. If a Participant fails to designate a
Beneficiary as provided in this Article VII or if all designated Beneficiaries
predecease the Participant or die prior to complete distribution of the
Participant’s benefits, then the Plan Administrator shall direct the
distribution of such benefits to the Participant’s estate unless the Participant
is survived by a spouse, in which event such distribution shall be made to the
surviving spouse.

7.5 Divorce. Prior to the Participant’s death and upon the entry of a decree of
divorce respecting a married Participant and his or her spouse, any designation
of such spouse as Beneficiary of such Participant shall be revoked automatically
and become ineffective on and after the date the decree is entered. The
automatic revocation of such Beneficiary designation shall cause the
Participant’s benefit to be distributed under the provisions of the Plan as if
such spouse had predeceased the Participant. However, a Participant may
designate a former spouse as a Beneficiary under the Plan, provided a properly
completed Beneficiary designation form is submitted to and acknowledged by the
Plan Administrator subsequent to entry of a decree of divorce respecting the
Participant and such former spouse.

7.6 Doubt as to Beneficiary. If the Plan Administrator or its designee has any
doubt as to the proper Beneficiary to receive payments pursuant to the Plan, the
Plan Administrator or its designee shall have the right, exercisable in its
discretion, to withhold such payments until this matter is resolved to the Plan
Administrator’s satisfaction.

7.7 Discharge of Obligations. The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge the Company and all Affiliates
from all further obligations under the Plan with respect to the Participant.

ARTICLE VIII

ADMINISTRATION

8.1 Duties of Plan Administrator. The Plan Administrator shall administer the
Plan in accordance with its terms and shall have all the powers and
discretionary authority necessary to carry out such terms. The Plan
Administrator shall execute any certificate, instrument or other written
direction on behalf of the Plan and may direct the Employer to make any payment
on behalf of the Plan. All interpretations of this Plan, and questions
concerning its administration and application, shall be determined by the Plan
Administrator in its discretion, and such determination shall be binding on all
persons, except as otherwise expressly provided herein. The Plan Administrator
may appoint such accountants, counsel, specialists, and other persons as the
Plan Administrator deems necessary or desirable in connection with the
administration of this Plan. Such accountants and counsel may, but need not, be
accountants and counsel for the Employer or an Affiliate.

8.2 Establishment of Rules and Procedures. The Plan Administrator may establish
such rules and procedures as are necessary for the proper administration of the
Plan. All Participant elections, including but not limited to elections with
respect to: (i) deferrals of Cash Compensation and/or Equity Compensation;
(ii) the Funds which shall act as the basis for crediting of earnings or losses
on Deferred Money Account balances; (iii) the form and timing of distributions;
and (iv) Beneficiary designations, must be made in a form provided by the Plan
Administrator and must be made in accordance with the procedures, requirements
and deadlines established by the Plan Administrator.

 

9



--------------------------------------------------------------------------------

ARTICLE IX

CLAIMS AND REVIEW PROCEDURE

9.1 Claims Procedure. Any Participant or Beneficiary may file a written claim
with the Plan Administrator setting forth the nature of the benefit claimed, the
amount thereof, and the basis for claiming entitlement to such benefit. A claim
under this Plan shall be adjudicated by the Plan Administrator in accordance
with this Article IX.

(a) Initial Claim. The claimant initiates a claim by submitting to the Plan
Administrator a written claim for benefits.

(b) Timing of Plan Administrator Response. The Plan Administrator shall respond
to such claimant within ninety (90) days after receiving the claim. If the Plan
Administrator determines that special circumstances require additional time for
processing the claim, the Plan Administrator can extend the response period by
an additional ninety (90) days by notifying the claimant in writing, prior to
the end of the initial ninety (90) day period, that an additional period is
required. If the period of time is extended because the claimant has failed to
provide necessary information to decide the claim, the period for the Plan
Administrator to respond shall be tolled from the date on which the notification
of the additional period is sent to the claimant, until the date on which the
claimant provides the information. If the claimant fails to provide necessary
information to decide the claim within the time period specified by the Plan
Administrator, the claim shall be denied.

(c) Notice of Decision. If the Plan Administrator denies part or all of the
claim, the Plan Administrator shall notify the claimant in writing of such
denial.

(d) Deadline to File Claim. To be considered timely under the Plan’s claim and
review procedure, a claim for payment must be filed with the Plan Administrator
on or before the last day of the twelfth (12th) month beginning after the due
date for the requested payment or benefit.

9.2 Review Procedure. If the Plan Administrator denies part or all of the claim,
the claimant shall have the opportunity for a full and fair review by the Plan
Administrator of the denial, as follows:

(a) Review Request. To initiate the review, the claimant, within sixty (60) days
after receiving the Plan Administrator’s notice of denial, must file with the
Plan Administrator a written request for review.

(b) Additional Submissions. The claimant shall have the opportunity to submit
written comments, documents, records and other information relating to the
claim.

(c) Timing of Plan Administrator Response. The Plan Administrator shall respond
in writing to such claimant within sixty (60) days after receiving the request
for review. If the Plan Administrator determines that special circumstances
require additional time for processing the claim, the Plan Administrator can
extend the response period by an additional sixty (60) days by notifying the
claimant in writing, prior to the end of the initial sixty (60) day period, that
an additional period is required. If the period of time is extended because the
claimant has failed to provide necessary information to decide the claim, the
period for the Plan Administrator to respond shall be tolled from the date on
which the notification of the additional period is sent to the claimant, until
the date on which the claimant provides the information. If the claimant fails

 

10



--------------------------------------------------------------------------------

to provide necessary information to decide the claim within the time period
specified by the Plan Administrator, the claim shall be denied.

(d) Notice of Decision. The Plan Administrator shall notify the claimant in
writing of its decision on review.

9.3 Exhaustion of Administrative Remedies. No claimant may commence any legal
action to recover a benefit under this Agreement or to enforce or clarify rights
under this Plan until the claim and review procedure set forth herein has been
exhausted in its entirety. In any such legal action, all explicit and all
implicit determinations by the Plan Administrator (including, but not limited
to, determinations as to whether the claim, or a request for a review of a
denied claim, was timely filed) shall be afforded the maximum deference
permitted by law.

9.4 Deadline to File Legal Action. No legal action to recover benefits under
this Plan or to enforce or clarify rights under this Plan may be brought by any
claimant on any matter pertaining to this Plan unless the legal action is
commenced in the proper forum on or before the last day of the twelfth
(12th) month beginning after the date the claimant has received a denial on
review following exhaustion of the claim and review procedure.

ARTICLE X

AMENDMENT AND TERMINATION OF THE PLAN

10.1 Amendments.

(a) Right to Amend. The Board shall have the right at any time and from time to
time, and retroactively if deemed necessary or appropriate, to modify or amend
in whole or in part any or all of the provisions of the Plan. The Compensation
Committee shall have the right at any time and from time to time, and
retroactively if deemed necessary or appropriate, to modify or amend in whole or
in part any or all of the provisions of the Plan, provided such modification or
amendment constitutes a non-material amendment. Any change that would in any way
increase the monetary benefit to participants would be considered material and
require approval by the Board. Non-material amendments consist of: (i) changes
required by applicable law, (ii) modifications of the administrative provisions
of the Plan to cause the Plan to operate more efficiently, (iii) changes
required as part of the collective bargaining process, and (iv) modifications or
amendments to incorporate changes provided that such modification or amendment
does not materially increase Employer contributions. Any amendment or
modification to the Plan shall be effective at such date as the Board may
determine.

(b) Effect of Amendment. The right to amend described in Section 10.1(a) may be
exercised at any time, without the consent of any Participant or Beneficiary;
provided, however, that no amendment shall divest any Participant or Beneficiary
of rights to which he or she would have been entitled if the Plan had been
terminated on the effective date of such amendment except: (i) to the extent
that a termination of the Plan pursuant to Section 10.2 would result in an
accelerated distribution of the Participant’s benefits under the Plan; and
(ii) to the extent necessary to comply with any applicable law, rule or
regulation, including, but not limited to, Code Section 409A. Notwithstanding
the foregoing, the Plan and any payment hereunder may be amended unilaterally by
the Board at any time to make such changes as may be required to comply with
Section 409A.

10.2 Termination of the Plan. The Board shall have the right to terminate the
Plan at any time. Upon termination of the Plan, distributions in respect of
amounts credited to a Participant’s Deferred

 

11



--------------------------------------------------------------------------------

Money Account or Deferred Equity Account as of the date of the termination shall
be made in the manner and at the time heretofore prescribed. If the Plan is
terminated and a trust has been established (as described in Section 11.3), the
trust will pay benefits as provided under the amended or terminated Plan.
Notwithstanding the foregoing, the Board may, in its sole discretion, terminate
the Plan and accelerate the time and form of payment of benefits under the Plan,
only under the following circumstances:

(a) The Board may terminate and liquidate the Plan within twelve (12) months of
a corporate dissolution taxed under Section 331 of the Code, or with the
approval of a bankruptcy court pursuant to 11 U.S.C. § 503(b)(1)(A), provided
that the remaining unpaid benefits under the Plan are included in the
Participants’ respective gross incomes in the latest of: (i) the calendar year
in which the Plan termination and liquidation occurs; (ii) the first calendar
year in which such benefits are no longer subject to a substantial risk of
forfeiture; or (iii) the first calendar year in which the payment is
administratively practicable.

(b) The Board may terminate and liquidate the Plan in connection with the
occurrence of a “change in control event” (within the meaning of
Section 1.409A-3(i)(5) of the Treasury Regulations) (a “Section 409A Change in
Control”), provided that the following requirements are satisfied:

(1) The Board takes irrevocable action to terminate and liquidate the Plan
during the period beginning thirty (30) days preceding the Section 409A Change
in Control and ending twelve (12) months following such Section 409A Change in
Control;

(2) The benefits of each Participant under the Plan and all other plans and
other arrangements that are treated as single plan with this Plan under Sections
1.409A-1(c) and 1.409A-3(j)(4)(ix) Treasury Regulation (collectively, the “Other
Arrangements”) are distributed within twelve (12) months following the date that
all necessary action to terminate and liquidate the Plan and the Other
Arrangements is irrevocably taken; and

(3) All Other Arrangements are terminated and liquidated with respect to each
Participant who experienced such Section 409A Change in Control. For purposes of
any Section 409A Change in Control that results from an asset purchase
transaction, the applicable “service recipient” (within the meaning of Code
Section 409A) with the discretion to liquidate and terminate the Plan, the Plan
and the Other Arrangements shall be the “service recipient” that is primarily
liable immediately after the transaction for the payment of the Plan benefits.

(c) The Board may terminate and liquidate the Plan for any other reason,
provided that:

(1) The termination and liquidation of the Plan does not occur proximate to a
downturn in the financial health of the Company and its Affiliates;

(2) The Company and all of its Affiliates terminate and liquidate all Other
Arrangements;

(3) No payments in liquidation of the Plan are made within twelve (12) months of
the date that the Company takes all necessary action to irrevocably terminate
and liquidate the Plan, other than payments that would be payable under the
terms of the Plan if the action to terminate and liquidate the Plan had not
occurred;

 

12



--------------------------------------------------------------------------------

(4) All payments are made within twenty-four (24) months of the date that the
Company takes all necessary action to irrevocably terminate and liquidate the
Plan; and

(5) The Company and all Affiliates do not adopt any Other Arrangement at any
time during the three (3) year period following the date the Company takes all
necessary action to irrevocably terminate and liquidate the Plan.

(d) The Board may terminate and liquidate the Plan upon such other events and
conditions as permitted under Section 409A.

This Section 10.2 shall be construed and administered in a manner consistent
with Section 409A and Section 1.409A-3(j)(4)(ix) of the Treasury Regulations.

ARTICLE XI

MISCELLANEOUS

11.1 Unfunded and Unsecured. The Plan shall at all times be considered entirely
unfunded and no provision shall at any time be made with respect to segregating
assets of the Company for payment of any amounts under the Plan. No Participant
or any other person shall have any interest in any particular assets of the
Company by reason of the right to receive a benefit under the Plan. To the
extent the Participant or any other person acquires a right to receive benefits
under the Plan, the Participant or such other person shall have the status of a
general unsecured creditor of the Company. The Plan constitutes a mere
unsecured, unfunded promise by the Company for the payment of benefits payable
under the Plan to the Participants in the future. Nothing contained in the Plan
shall constitute a guaranty by the Company or any other person or entity that
any funds in any trust or the assets of the Company will be sufficient to pay
any benefit under the Plan. No Participant shall have any right to a benefit
under the Plan except in accordance with the terms of the Plan.

11.2 Restriction Against Assignment. The Company shall pay all amounts payable
hereunder only to the person or persons designated by the Plan and not to any
other person or entity. The right of any Participant to receive any benefits
under the Plan shall not be alienable or transferable by the Participant or the
Participant’s Beneficiary by assignment or any other method, and shall not be
subject to any right, claim, lien, judgment, execution, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment or garnishment by any
creditors of any Participant or a Participant’s Beneficiary. No part of a
Participant’s Deferred Money Account or Deferred Equity Account shall be subject
to any right of offset against or reduction for any amount payable by the
Participant or Beneficiary, whether to the Company or any other party, under any
arrangement other than under the terms of this Plan.

11.3 Trust.

(a) Discretionary Establishment of Trust. Notwithstanding anything to the
contrary, the Company may establish one or more accounts, funds or grantor
trusts (the “Trust”) to reflect obligations under the Plan and may make such
investments as it may deem desirable to assist in meeting such obligations. The
Company may transfer money or other property to any such Trust, and the Trust
shall pay Plan benefits to Participants and their Beneficiaries out of the Trust
Fund. Such trust or trusts may be irrevocable, but shall provide that in the
event of the insolvency of the Company, the assets of the trust or trusts shall
be subject to the claims of the Company’s creditors. No Participant or
Beneficiary shall have any preferred claim to, or any beneficial ownership
interest in, any assets of the Trust, and Participants shall have the status of
general unsecured creditors of the Company.

 

13



--------------------------------------------------------------------------------

(b) Interrelationship of the Plan and the Trust. The provisions of the Plan
shall govern the rights of a Participant to receive distribution of benefits
under the Plan. The provisions of the Trust shall govern the rights of the
Company and any delegate thereof, Participants and the creditors of the Company
to the assets transferred to the Trust. The Company shall at all times remain
liable to carry out its obligations under the Plan.

(c) Distributions From the Trust. The Company’s obligations under the Plan may
be satisfied with Trust assets distributed pursuant to the terms of the Trust,
and any such distribution shall reduce the Company’s obligations under the Plan.

11.4 Withholding. The Participant shall make appropriate arrangements with the
Company for satisfaction of any federal, state or local income tax withholding
requirements and other requirements applicable to the granting, crediting,
vesting or payment of benefits under the Plan. There shall be deducted from each
payment made under the Plan or any other compensation payable to the Participant
(or Beneficiary) all taxes which are required to be withheld by the Company in
respect to such payment or this Plan. The Company shall have the right to reduce
any payment (or other compensation) by the amount of cash sufficient to provide
the amount of said taxes.

11.5 Payment in Event of Incapacity. If any individual entitled to receive any
payment under the Plan is, in the judgment of the Plan Administrator,
physically, mentally or legally incapable of receiving or acknowledging receipt
of the payment, and no legal representative has been appointed for the
individual, the Plan Administrator may (but is not required to) cause the
payment to be made to any one or more of the following as may be chosen by the
Plan Administrator: the Beneficiary; the institution maintaining the individual;
a custodian for the individual under the Uniform Transfers to Minors Act of any
state; or the individual’s spouse, child, parent, or other relative by blood or
marriage. The Plan Administrator is not required to see to the proper
application of any such payment, and the payment completely discharges all
claims under the Plan against the Company, and the Plan to the extent of the
payment.

11.6 Protective Provisions. The Participant shall cooperate with the Company by
furnishing any and all information requested by the Plan Administrator to
facilitate the administration of the Plan and the payment of benefits hereunder,
taking such actions as may be requested by the Plan Administrator. If any fact
relating to a Participant or a Beneficiary has been misstated, the correct fact
may be used to determine the amount of benefit payable to such Participant or
Beneficiary.

11.7 Compliance with Section 409A. The Company intends that the Plan and all
deferrals under the Plan be structured so as to comply with, or, as applicable,
be excepted from, Section 409A, such that there are no adverse tax consequences,
interest or penalties incurred as a result of such deferrals. Notwithstanding
the Company’s intention, if a deferral under the Plan, including any payment,
distribution, deferral election, transaction or any other action or arrangement
contemplated by the provisions of the Plan would violate Section 409A or, if
intended to be excepted from 409A, would become subject to 409A, unless the
Board expressly determines otherwise, the Board, or the Compensation Committee
as deemed appropriate, may adopt such policies, procedures and/or amendments to
the Plan, and take such other actions as it deems reasonably necessary or
appropriate, without the consent of any Participant, to (a) cause the Plan and
the respective payment, distribution, deferral election, transaction or other
action or arrangement to comply with 409A and/or, as applicable, to be excepted
from 409A and (b) preserve the intended tax treatment of any such payment,
distribution, deferral election, transaction or other action or arrangement. In
such case, the related provisions of the Plan will be deemed modified, or, if
necessary, rescinded, including retroactively, in order to comply with the
requirements of Section 409A to the extent determined by the Board, or the
Compensation Committee

 

14



--------------------------------------------------------------------------------

as deemed appropriate. This Plan will be construed and administered to the
fullest extent possible in accordance with the Company’s intentions as set forth
in this Section 11.7.

11.8 Recovery of Overpayments. In the event any payments under the Plan are made
on account of a mistake of fact or law, the recipient shall return such payment
or overpayment to the Company as requested by the Company.

11.9 No Rights to Continued Service Created. Neither the establishment of or
participation in the Plan gives any individual the right to continued service on
the Board or limits the right of the Company or its stockholders to terminate or
modify the terms and conditions of service of such individual on the Board or
otherwise deal with any individual without regard to the effect that such action
might have on him or her with respect to the Plan.

11.10 Participants Should Consult Advisors. The Company, the Board and the
Compensation Committee make no representation or warranty with respect to the
tax, financial, estate planning or other legal implications of participation in
the Plan. Participants should consult with their own tax, financial and legal
advisors with respect to their participation in the Plan.

11.11 Successors. Except as otherwise expressly provided in the Plan, all
obligations of the Company under the Plan are binding on any successor to the
Company whether the successor is the result of a direct or indirect purchase,
merger, consolidation or otherwise of all of the business and/or assets of the
Company.

11.12 Indemnification. To the extent provided for in the Company bylaws or
similar governing document, the Company shall indemnify and hold harmless each
member of the Board, each member of the Compensation Committee, and each officer
and employee of the Company or an Affiliate to whom are delegated duties,
responsibilities, and authority with respect to this Plan against all claims,
liabilities, fines and penalties, and all expenses reasonably incurred by or
imposed upon him or her (including but not limited to reasonable attorney fees)
which arise as a result of his or her actions or failure to act in connection
with the operation and administration of this Plan to the extent lawfully
allowable and to the extent that such claim, liability, fine, penalty, or
expense is not paid for by liability insurance purchased or paid for by the
Company or an Affiliate. Notwithstanding the foregoing, the Company shall not
indemnify any person for any such amount incurred through any settlement or
compromise of any action unless the Company consents in writing to such
settlement or compromise.

11.13 Headings. Headings and subheadings in this Plan are inserted for
convenience of reference only and are not to be considered in the construction
of the provisions hereof.

11.14 Construction of Provisions. If any misunderstanding or ambiguity arises
concerning the meaning of any of the provisions of the Plan, the Plan
Administrator has the sole right to construe such provisions. The Plan
Administrator’s decision is final. All pronouns and any variations thereof shall
be deemed to refer to the masculine, feminine, or neuter, as the identity of the
person or persons may require. As the context may require, the singular may be
read as the plural and the plural as the singular. Any reference in this Plan to
a statute or regulation shall be considered also to mean and refer to any
subsequent amendment or replacement of that statute or regulation.

11.15 Governing Law. This Plan shall be subject to and construed in accordance
with the laws of the State of Oklahoma to the extent not preempted by federal
law.

[Signature on following page.]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has adopted this Plan as of the Effective Date
and has caused the Plan to be executed by its duly authorized representative
this 31 day of December, 2012.

 

WPX ENERGY, INC. By:   /s/ Ralph A. Hill Name:   Ralph A. Hill Title:  
President & CEO

 

16